CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

Exhibit 10.18.2

14 November, 2005

Sumitomo Chemical Co., Ltd.

2-27-1, Shinkawa, Chuo-ku

Tokyo 104-8260

JAPAN

Ladies and Gentlemen:

Reference is made to the License Agreement (the “Agreement”), dated November 13,
2001, by and between Cambridge Display Technology Limited (“Licensor”) and The
Dow Chemical Company (“Licensee”), is hereby amended as follows as of this 14th
day of November, 2005. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Agreement.

WHEREAS, on November 13, 2001, the parties hereto entered into the Agreement;
and

WHEREAS, concurrently with the execution and delivery of this Amendment,
Licensor and Sumitomo Chemical Co., Ltd. (“Sumitomo”), who is assigned the
Agreement on May 13, 2005, are entering into that certain Joint Venture
Agreement (the “Joint Venture Agreement”) providing for the establishment of a
new joint venture company (“Newco”) to be owned by Licensor and Sumitomo; and

WHEREAS, in connection with the Joint Venture Agreement, the parties desire to
enter into this side letter agreement and agree to and acknowledge the
following:

Right to Sublicense. Licensor hereby grants to Sumitomo the right to grant
sublicenses under the Agreement.

 

2a)

Licensed Patents. Subject to 2b) below, Appendix A of the Agreement shall be
replaced with Appendix A attached hereto. Appendix A may be modified in the
future by written requests from Sumitomo to add or delete patent publications
from the list. Appendix A shall be updated at least annually to reflect patent



--------------------------------------------------------------------------------

 

applications that have been abandoned as well as continuation, divisional or
national stage applications that may have been filed.

 

2b) Licensed Patents subject to third party rights - certain patents in Appendix
A that are marked “C” are licensed to Sumitomo under the terms of the Agreement
only insofar as they relate to polyfluorenes.

 

3 Financial Provisions. Upon the granting of a sublicense by Sumitomo to Newco
(as such, the “Sublicensee”), Section 4.1 of the Agreement shall be deleted and
the following shall apply:

a) The Sublicensee will pay to CDT or its designated Affiliate, (i) on
December 31, 2006, a lump sum fee of “***”, and (ii) a royalty on all sales of
Polyfluorene-Based Materials for light emission applications and for use in
Photovoltaic and Photodetector devices equal to “***” of Sublicensee’s Net
Sales.”

b) For the avoidance of doubt, the royalties payable under the Agreement and
pursuant to each of the License Agreement dated 14 November 2005 by and between
CDT Oxford Limited and Sumation Company Limited and the License Agreement dated
August 13, 2001 by and between Cambridge Display Technology Limited and Sumitomo
Chemical Co. Ltd., as amended (collectively, the “License Agreements”), shall be
calculated in a manner such that the aggregate amount of royalty payments under
the License Agreements shall be an amount equal to “***” of net sales and shall
not be individually aggregated together to represent “***” of net sales.

c) Notwithstanding anything to the contrary contained in the Agreement, it is
specifically agreed that Licensee pay any running royalties only on or after
“***”.

This letter agreement may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed an original and all of which
counterparts, when taken together, shall construct one and the same agreement.

This letter agreement shall be governed by and construed and enforced in
accordance with the laws of England.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding as to the matters
covered hereby, please execute and return to the undersigned the enclosed copy
of this letter.

 

Very truly yours,

CAMBRIDGE DISPLAY

TECHNOLOGY LIMITED

By: 

 

/s/ Stephen Chandler

 

Name: 

 

Stephen Chandler

 

Title: 

 

VP Legal and IP

 

ACCEPTED AND AGREED TO:

SUMITOMO CHEMICAL CO., LTD.

By: 

 

/s/ Kiyohiko Nakae

 

Name: 

 

Kiyohiko Nakae

 

Title: 

 

Managing Executive Officer



--------------------------------------------------------------------------------

Appendix A

“***”

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.